DETAILED ACTION


Allowable Subject Matter
Claims 1-20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches an apparatus, comprising: 
rendering circuitry configured to render frames of graphics data using tile-based rendering; 
cost estimate circuitry configured to: 
generate a first set of cost estimates for respective different frame portions for a render of a first frame; 
generate a second set of cost estimates for respective different frame portions for a render of a second frame;
wherein respective cost estimates of the first and second sets of cost estimates indicate a complexity of processing for a given frame portion; 
wherein the apparatus is configured to: 
compare the first set of cost estimates with the second set of cost estimates; and in response to a cost estimate comparison output for a frame portion that is co-located in the first and second frames meeting a first threshold level of similarity, use one or more portions of the frame generated by the render of the first frame for the render of the second frame instead of performing the render of the second frame for the one or more portions.
However in the context of claim 1 as a whole, the prior art does not teach “wherein respective frame portions for the first frame are co- located with respective different frame portions of the second frame, and wherein the first frame is for display at a different time than the second frame.”
Therefore, Claim 1 as a whole is allowable.
Claim 9 and 15 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611